Appeal from an order of the Supreme Court, Clinton county, made on November 17,1938, dismissing a writ of habeas corpus and remanding appellant to the custody of the warden of Clinton State Prison. Appellant was convicted of robbery in the first degree, grand larceny in the second degree and assault in the second degree and sentenced by the Queens County Court on March 22, 1937, to be “ imprisoned in the Sing Sing State Prison under an indeterminate sentence, the maximum of such imprisonment to be 30 years and the minimum to be 10 years thereon.” He entered Sing Sing State Prison on March 29, 1937. On August 30, 1937, by order of the State Commissioner of Correction, he was transferred to Clinton State Prison at Dannemora where he is now confined. The petition states that the purpose of the writ is to return the appellant to Sing Sing State Prison, and the validity of his transfer to Clinton State Prison is the sole point raised on this appeal. Order unanimously affirmed. Present — Hill, P. J., Crapser, Bliss and Heffeman, JJ.